DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III (claims 15-20) and Species I (Figs. 1-3) in the reply filed on 4/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Response to Amendment
The amendment to the claims filed 4/18/2022 has been entered:
Claims 1-14 are cancelled.
Claims 15-20 are active.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/7/2020, 5/6/2021, and 1/27/2022 are being considered by the examiner.
Drawings
The drawings were received on 10/7/2020. These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over A. W. Capy et al. (US 0658934), herein ‘Capy’, and further in view of Rescigno et al. (US 6374718), herein ‘Rescigno’.
Regarding claim 15, Capy discloses a baffle (B) for a sound suppressor (Figs. 1-3; page 1 lines 8-16), the baffle defining a proximal opening (16, 20) and a distal opening (17) and disposed about a longitudinal axis extending through the proximal opening and the distal opening (Figs. 1-3; page 1 lines 84-90), the baffle comprising: 
a main body portion (14, 15) having a first inner surface (Fig. 2; right hand side surface of inner face 14 and deflecting plate 15) and a first outer surface (Fig. 2; left hand side surface of inner face 14 and deflecting plate 15); and 
a closure mechanism (19) coupled to the main body portion (page 2 lines 18-30) and moveable relative to the main body portion between a closed position (position of valve 19 shown in phantom lines in Fig. 2; page 1 line 100 – page 2 line 2) and an open position (position of valve 19 shown in solid lines in Fig. 2; page 2 lines 2-7), wherein the longitudinal axis intersects the closure mechanism in the closed position (Fig. 2; page 1 lines 84-90; page 2 lines 40-52).
Capy does not expressly teach wherein the first inner surface of the main body portion is concave while the first outer surface of the main body portion is convex.
Rescigno teaches a baffle (26-46) for a sound suppressor (10), the baffle comprising a main body portion (74) that may be any shape including conical, flat, concave, convex, or toroidal without departing from the scope of the invention (Fig. 1; col. 5 lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body portion of the baffle of Capy so that the first inner surface is concave and the first outer surface is convex as taught by Rescigno since it has been held that changes in shape or configuration are a matter of choice that a person of ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 16, the modified Capy discloses wherein the main body portion and the closure mechanism collectively define the proximal opening and the distal opening (Fig. 2).
Regarding claim 17, the modified Capy discloses wherein the longitudinal axis intersects the proximal opening and the distal opening (Figs. 1-3; page 1 lines 84-90).
Regarding claims 18-19, the modified Capy discloses wherein the closure mechanism includes a second inner surface (Fig. 2; right hand side surface of valve 19) and a second outer surface (Fig. 2; left hand side surface of valve 19), but does not expressly teach wherein the second inner surface is concave while the second outer surface is convex, such that the first concave inner surface and the second concave inner surface collectively define a parabolic shape.
However, Capy discloses that the valve (19) “is made to bear against the inner face of the lower portion of the deflecting plate 15, assuming a position parallel with the line of the inner face of the cap B, as shown in positive lines in Fig. 2” (page 2 lines 2-7), such that “when the valve 19 has bearing against the deflecting plate 15, the opening [20] in the valve and the opening [16] in the deflecting plate register, forming an opening of sufficient size to permit the uninterrupted passage of [a] bullet (page 2 lines 11-17).
Rescigno teaches a baffle (26-46) for a sound suppressor (10), the baffle comprising a main body portion (74) that may be any shape including conical, flat, concave, convex, or toroidal without departing from the scope of the invention (Fig. 1; col. 5 lines 7-12), wherein a parabolic shape in defined when the main body portion is convex (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure mechanism of the modified Capy so that the second inner surface is concave and the second outer surface is convex such that the first concave inner surface and the second concave inner surface collectively define a parabolic shape as taught by Rescigno in order to ensure that the outer surface of the closure mechanism bears against the inner surface of the main body portion and assumes a position parallel with the inner surface of the main body portion (Capy; page 2 lines 2-7), such that when the closure mechanism bears against the main body portion, the opening in the closure mechanism and the opening in the main body portion register, forming an opening of sufficient size to permit the uninterrupted passage of [a] bullet (Capy; page 2 lines 11-17), and since it has been held that changes in shape or configuration are a matter of choice that a person of ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 20, the modified Capy discloses wherein the closure mechanism is pivotally coupled to the main body portion proximate the distal opening (Figs. 2-3; page 2 lines 18-24). 
Conclusion
Claims 1-14 are cancelled. Claims 15-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641